MEMORANDUM **
Balvinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir. 2002), and we deny the petition for review.
The IJ did not abuse her discretion in denying Singh’s motion to reopen for failure to establish “exceptional circumstances” under 8 U.S.C. § 1229a(b)(5)(C)(i) because Singh need not actually and personally receive notice of his hearing. See Farhoud v. INS, 122 F.3d 794, 796 (9th Cir.1997) (no exceptional circumstances where petitioner did not actually and personally receive a notice of hearing); Matter of G-Y-R-, 23 I. & N. Dec. 181, 189 (BIA 2001) (en banc) (“some failure in the internal workings of the household” does not affect the propriety of notice).
Due process was satisfied because “[t]he method of service was reasonably calculated to ensure that notice reached [Singh].” Farhoud, 122 F.3d at 796.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.